

116 S125 IS: Removing Excessive Dollars to Uproot and Cut Expensive Government Waste Act
U.S. Senate
2019-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 125IN THE SENATE OF THE UNITED STATESJanuary 15, 2019Ms. Cortez Masto (for herself and Mr. Lee) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Agricultural Act of 2014 to repeal the forfeiture rule for peanuts under the
			 nonrecourse marketing assistance loan program, prohibit the use of Federal
			 funds for certain activities, and for other purposes.
	
 1.Short titleThis Act may be cited as the Removing Excessive Dollars to Uproot and Cut Expensive Government Waste Act or the REDUCE Government Waste Act. 2.Repeal of special rule for peanutsSection 1201 of the Agricultural Act of 2014 (7 U.S.C. 9031) is amended by striking subsection (e).
 3.Prohibition on use of funds for development of beerbotsNotwithstanding any other provision of law, no Federal funds may be used for the development of a beerbot or other robot bartender.
 4.Prohibition on use of funds for development of insect-based foodsNotwithstanding any other provision of law, no Federal funds may be used for the development of insect-based foods for human consumption, including cricket farming and taste-testing of insect-based foods.